                                       Case 3:19-cv-03674-WHA Document 177 Filed 02/05/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   THERESA SWEET, et al.,
                                  11                  Plaintiffs,                           No. C 19-03674 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   MITCHELL ZAIS, Acting Secretary of                   ORDER SETTING DISCOVERY
                                       Education, et al.,                                   HEARING
                                  14
                                                      Defendants.
                                  15

                                  16
                                            A prior stipulated scheduling order directed plaintiffs to raise all discovery disputes by
                                  17
                                       February 4 and defendants to respond by February 25 (Dkt. No. 170). Plaintiffs have done so
                                  18
                                       (Dkt. No. 176). Given the narrow scope of issues raised and no cause for delay, defendants
                                  19
                                       shall please file a responsive letter brief by FEBRUARY 12 AT 5:00 P.M. A hearing is set for
                                  20
                                       FEBRUARY 17 AT 8:00 A.M. Alternate schedule proposals by either party will be accepted until
                                  21
                                       FEBRUARY 9 AT NOON.
                                  22
                                            IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: February 5, 2021.
                                  25

                                  26

                                  27                                                          WILLIAM ALSUP
                                                                                              UNITED STATES DISTRICT JUDGE
                                  28
